DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed August 13, 2021.  Claim 1 has been amended.  Claims 1-3 are currently pending and are allowable.

This Application is a Divisional of U.S. Patent Application No. 15/882259, filed January 29, 2018, now U.S. Patent No. 10,705,092, which claims benefit of priority to U.S. Provisional Patent Application No. 62/452097, filed January 30, 2017.

Withdrawal of Objections/Rejections:

	The objection to claim 1for informalities, is withdrawn.
	The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Algar et al. and Boeneman et al., which were previously presented as Art of Record.  
60 labeled peptide assembled to the quantum dot via (His)6-driven metal-affinity coordination, which is a peptide attached to the nanoparticle comprising a nanoparticle association domain, and at least one attachment point for an electron acceptor positioned at a controlled distance from the nanoparticle, and an electron acceptor (Abs.; Fig. 2).  
Boeneman et al. teach that a modular peptide is used for QD cellular delivery, where cell penetrating peptides facilitate efficient intracellular uptake of diverse materials (Abs., Fig. 6; p. 3779, Right Col. Quantum and Peptide Conjugation), which is a modular peptide that includes a motif configured to mediate peptide insertion into a plasma membrane.  
However, the prior art of record fails to teach or render obvious that the modular peptide is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3.  This limitation, when take in conjunction with the whole of the claimed invention, is not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-3 are allowable.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653